Given, C. J.
The only ground for a reversal urged in argument, and the only one that fairly can be urged upon the record, is that the evidence fails to show that the house kept by the appellant was a house of ill fame. The evidence is that the defendant and Lucy Young, who is spoken of as his wife, lived together in the house mentioned, that the house was habitually resorted to by lewd and lascivious men, for the purpose of sexual intercourse with said Lucy *263Young, who was a woman of bad1 repute, and that the ■general reputation of the house was that it was a house of ill fame. There is no doubt hut that the ■defendant kept the house, and knew that Lucy Young ■was using it for the purpose of prostitution. There is ino evidence that any other female ever lived at or resorted to said house; hence it is that appellant ■claim» that it was not a house of ill fame., State v. Lee, 80 Iowa, 88 (45 N. W. Rep. 545), is! quoted, ■wherein, in speaking of an instruction, the court said: “It informed the jury, also, that a single act of illicit intercourse in the house, or any number of acts with (the proprietor alone, would not make the place a house of ill fame, but that it must have been used for ■that purpose more than once by others than the proprietor.” Appellant was the proprietor of the house. ■The acts of illicit intercourse were not with him, but ■between Lucy Young, with has knowledge and approval, and the men who resorted there for that purpose. The distinction between these case© is apparent. ■The house was a house of ill fame. The defendant ■kept the same for the purpose of prostitution, and ■lewdness, and his .conviction i© fully warranted by the evidence. —Affirmed.